United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1147
Issued: October 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 2, 2017 appellant filed a timely appeal from an April 12, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal following the April 12, 2017 decision. However, since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On February 17, 2017 appellant, then a 55-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that she developed severe carpal tunnel syndrome and chronic
denervation in her right hand as a result of her employment duties. She indicated that she first
became aware of her condition on January 6, 2017 and realized it resulted from her federal
employment on January 25, 2017. The claim form did not indicate whether appellant stopped
work.
Appellant was treated in a hospital emergency room on February 19, 2017 by Bradley J.
Barnes, a certified physician assistant. Mr. Barnes related that appellant had undergone left
shoulder rotator cuff surgery two years prior and currently worked a job which required her to
move and lift heavy boxes. Appellant advised emergency personnel that she had lifted two
heavy boxes at work that night and experienced pain in her left shoulder and surrounding area, as
well as bilateral wrist pain. Upon physical examination, Mr. Barnes reported generalized
tenderness on palpation and pain with range of motion of appellant’s left shoulder. He noted no
sensory deficits, effusion, crepitus, or deformity. Mr. Barnes diagnosed left shoulder sprain.
In a February 19, 2017 work status note, Elizabeth M. Busse, a registered nurse, indicated
that appellant had been treated in the emergency room that day. She advised that appellant
should be placed on light duty for at least a week with restrictions of no heavy lifting greater than
5 to 10 pounds and no pushing or pulling.
By letter dated March 7, 2017, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she provide a detailed description of the
employment-related activities she believed contributed to her condition and a medical report
from her physician to establish a medical diagnosis causally related to her employment.
Appellant was afforded 30 days to submit the additional evidence.
By decision dated April 12, 2017, OWCP denied appellant’s occupational disease claim.
It accepted appellant’s employment factors as a clerk, but denied appellant’s claim because the
medical evidence of record failed to establish a medical diagnosis causally related to factors of
her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.5 In an occupational disease claim, appellant’s burden requires
3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

2

submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
Appellant alleged that she developed right hand carpal tunnel syndrome and chronic
denervation causally related to her employment factors as a mail clerk. OWCP accepted
appellant’s employment factors, but it denied her claim due to insufficient medical evidence to
establish a diagnosed medical condition causally related to factors of her federal employment.
The Board finds that appellant has not met her burden of proof to establish an
occupational disease causally related to factors of her federal employment.
Appellant submitted hospital records dated February 19, 2017 from Mr. Barnes, a
certified physician assistant, and Ms. Busse, a registered nurse. Evidence, however, from a
physician assistant or nurse has no probative value as neither are considered physicians as
defined under section 8102(2) of FECA.9 These hospital records, therefore, are insufficient to
establish appellant’s claim.
On appeal appellant describes in detail her job duties as a clerk and alleges that the
medical evidence establishes that she has a severe case of carpal tunnel syndrome. The Board,
however, finds that the evidence submitted by appellant fails to provide a medical diagnosis, by a
physician, and fails to establish causal relationship between her employment duties and a
diagnosed medical condition. As previously noted, appellant’s burden of proof requires the
submission of rationalized medical opinion evidence that is based on a complete factual and
medical background, is of reasonable medical certainty, and which provides medical rationale
explaining the nature of the relationship between a diagnosed condition and the specific
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
V.C., Docket No. 16-0642 (issued April 19, 2016); L.C., Docket No. 16-1717 (issued March 2, 2017) (nurses are not
considered physicians under FECA); Allen C. Hundley, 53 ECAB 551, 554 (2002) (physician assistants are not
considered physicians under FECA).

3

employment factors identified by the employee.10 As appellant has not submitted such
rationalized medical opinion evidence in this case, she did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational disease causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2017 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 8.

4

